DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 11/30/2020.
Claims 1, 3, and 13 are amended by this Examiner’s Amendment.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Leonard Taylor (Reg. no. 50,376) on March 10, 2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
Claim 1, lines 17-18 which recite –after the second partial section of the second program section before the first partial section of the first program section starts– is to be replaced by –after the second partial section of the second program section before a second operation of the first partial section of the first program section starts–
Claim 3, line 8 which recites –the first input/output buffer, for a second operation of the first program section– is to be replaced by –the first input/output buffer, for the second operation of the first program section– 
Claim 13, lines 19-20 recite –after the second partial section and before the first partial section of the first program section starts– is to be replaced by –after the second partial section and before a re-entering of the first partial section of the first program section starts–
END OF AMENDMENT

REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-20 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves processing data storage program requests by caching data prior to flushing the data to the memory buffer of the storage device to complete the program request. Only data pertaining to the program request may occupy the cache at the given time and is flushed from the cache prior to allowing data for the next request to occupy the cache.
The prior art deemed of closest relevance to the claimed invention, Chen et al. (US 2014/0195701), recites allocating dedicated timeslots of a buffer for use by master devices thereby limiting data transfer to the buffer only from the master device currently involved in the timeslot.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “wherein, during the second partial section of the second program section to program the second data input from the host in the second memory device, the controller receives the second data and stores the second data in the cache memory and transfers the second data to the second input/output buffer and then releases the second data in the cache memory without any request from the host after the second partial section of the second program section before a second operation of the first partial section of the first program section starts, and wherein, even though the first and second program sections are overlapped with each other, the first and second partial sections are not overlapped with each other, and the controller stores only one of the first and second data in the cache memory for each of the first and second partial sections.” Herein it is claimed that the program time sections may overlap while data is being programmed to the first and second memory 
The reasons for allowance of claim 13 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “transferring the second data received from the host and stored in the cache memory to a second input/output buffer in the second memory device so that the second memory device programs the second data in the second program section; and releasing the second data of the cache memory without any request from the host at a moment where the second data is transferred from the cache memory and stored in a second input/output buffer of the second memory device after the second partial section and before a re-entering of the first partial section of the first program section starts, wherein, even though the first and second program sections are overlapped with each other, the first and second partial sections are not overlapped with each other, the cache memory stores only one of the first and second data for each of the first and second partial sections.” Claim 13 is found allowable for the reasons indicated above.
Dependent claims 2-12 and 14-20 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/TUAN V THAI/Primary Examiner, Art Unit 2135